DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “vertical conveyor connected to a power source and a communication network” must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2010/0204823 to North (“North”).

As to independent claim 1, a parking and charging station (¶ 0003-0007) for electric bicycles and electric scooters (Intended use is not given patentable weight. MPEP § 2111.), comprising: a vertical conveyor (¶ 0010, 0057) connected to a power source and a communication network (¶ 0058, 0099);  a plurality of horizontal connecting bars attached to the conveyor at a first end of each of the horizontal connecting bars (¶ 0057, Fig. 4: 3.07), and attached to a carrier bar at a second end of each of the horizontal connecting bars (¶ 0057, Fig. 4: 3.07, 3.09);  and wherein each carrier bar includes one or more universal mounts, and wherein each of the one or more universal mounts provides at least one of locking, charging and data transfer mechanisms (¶ 0054-0057). 
 
As to claim 2, the parking and charging station of claim 1, wherein each of the plurality of horizontal connecting bars is attached to the vertical conveyor at a base of the each of the plurality of horizontal connecting bars (¶ 0057). 
 
As to claim 3, the parking and charging station of claim 1, wherein the carrier bar includes two universal mounts (¶ 0054-0057). 

As to claim 4, the parking and charging station of claim 1, wherein each of the one or more universal mounts receives an electric bicycle or an electric scooter (¶ 0099). 
 
As to claim 5, the parking and charging station of claim 1, wherein the vertical conveyor is above ground (¶ 0058). 

As to claim 6, the parking and charging station of claim 1, wherein the vertical conveyor is underground (¶ 0058). 
 
As to claim 7, the parking and charging station of claim 1, wherein the vertical conveyor is partially above ground (¶ 0058). 

As to claim 8 and similarly recited claim 16, the parking and charging station of claim 1 is further hard wired to an electrical grid to provide charging power to the electric bicycles and electric scooters (¶ 0099). 
 
As to claim 9 and similarly recited claim 17, the parking and charging station of claim 1 further comprises a solar panel to provide charging power to the electric bicycles and electric scooters (¶ 0099).

As to claim 10 and similarly recited claim 18, the parking and charging station of claim 1 further comprises a battery storage (¶ 0106). 
 
As to claim 11 and similarly recited claim 19, the parking and charging station of claim 1 further comprises a smart capability that can communicate with a smart device (¶ 0099, 0106). 

As to claim 12, the parking and charging station of claim 1 further comprises one or more motorized sprockets connecting to a chain for rotating the vertical conveyor (¶ 0014, 0015, 0019, 0041, 0042, 0048, 0059). 
 
As to claim 13, the parking and charging station of claim 1, wherein the one or more universal mounts recognize one of bar codes and RFID chips (¶ 0044, 0045, 0055, 0065, 0067, 0100, 0106). 
 
As to claim 14, the parking and charging station of claim 1, wherein the one or more universal mounts detects a weight of an electric bicycle or an electric scooter (¶ 0045, 0055, 0065, 0067, 0069). 
 
As to claim 15, a parking and charging station (¶ 0003-0007) for electric bicycles and electric scooters (Intended use is not given patentable weight. MPEP § 2111.), comprising: a vertical post installed securely on a horizontal platform (Fig. 2A: 3, Fig. 4: 3.12); one or more bars attached horizontally to the vertical post (Fig. 4: 3.07);  and one or more universal mounts attached to the bar (¶ 0057, Fig. 4: 3.07, 3.09), wherein the one or more universal mounts provide locking and charging mechanisms (¶ 0054-0057, 0099) for locking and charging electric bicycles and electric scooters mounted on the universal bar (Intended use is not given patentable weight.). 

As to claim 20, the parking and charging station of claim 15 further comprises one or more closed loop bars (See various closed loop bars in FIG. 2A, 3, 4, 5, 8, 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851